United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                          F I L E D
                                                                                           March 29, 2007
                                                   In the
                       United States Court of Appeals                                 Charles R. Fulbruge III
                                                                                              Clerk
                                     for the Fifth Circuit
                                            _______________

                                             m 06-50448
                                           Summary Calendar
                                           _______________



                                          CYNTHIA DENTON,

                                                                  Plaintiff-Appellant,

                                                   VERSUS

                                         MICHAEL J. ASTRUE,
                                 COMMISSIONER OF SOCIAL SECURITY,

                                                                  Defendant-Appellee.


                                     _________________________

                             Appeal from the United States District Court
                                  for the Western District of Texas
                                          m 1:04-CV-726
                               ______________________________



Before SMITH, WIENER, and OWEN,                            The Commissioner of Social Security
  Circuit Judges.                                       denied Cynthia Denton’s claim for disability in-
                                                        surance benefits. Because that decision is sup-
PER CURIAM:*                                            ported by substantial evidence and is in
                                                        accordance with law, we affirm.

   *
                                                                               I.
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.          47.5.4.
   Denton filed an application for disability in-       pain precludes her from walking and standing.
surance benefits in 2003, alleging numerous             To buttress her argument, she contends that
disabilities.1 The Commissioner denied her ap-          the district court found that the light work she
plication.                                              could perform was limited by her inability to
                                                        walk and stand. Denton states that “the only
   An administrative law judge (“ALJ”) heard            job the Court below found that would actually
evidence from Denton, a medical expert, and             not be precluded would be that of a small parts
a vocational expert. He considered Denton’s             assembler that would allow sitting through
medical record and determined she was not               most of the work day.”
disabled. When the Appeals Council denied
Denton’s request for review, the ALJ’s                      The record contains substantial evidence
decision became the Commissioner’s final                that Denton can walk, supporting the ALJ’s
decision for judicial review. Denton sued, and          determination that she could perform work as
the matter was referred by consent to a                 an office helper, a mail clerk, and an assembler
magistrate judge, who, acting as the district           of small products. Dr. Barbara Felkins
court, upheld the ALJ.                                  testified as a medical expert before the ALJ
                                                        and opined, based on Denton’s medical his-
                       II.                              torySSincluding the various “orthopedic type
   We review the Commissioner’s decision to             complaints”SSthat Denton could perform light
deny social security benefits only to determine         work. Felkins’s testimony provides substantial
whether the final decision is supported by sub-         evidence for the ALJ’s conclusion that Denton
stantial evidence and whether the proper legal          could walk or stand for six hours in an eight
standards were used to evaluate the evidence.           hour day. Furthermore, the ALJ noted that
Brown v. Apfel, 192 F.3d 492, 498 (5th Cir.             Denton’s medical records did not evince sig-
1999); Greenspan v. Shalala, 38 F.3d 232,               nificant problems walking, as demonstrated by
236 (5th Cir. 1994). Denton urges that the              the fact that she was never prescribed a cane
ALJ’s determination is not supported by sub-            despite her claim that she cannot walk because
stantial evidence and that the ALJ applied im-          of imbalance.2
proper legal standards.
                                                           The district court’s opinion does not
   Denton argues that the ALJ’s determination           contradict this conclusion. The memorandum
that Denton could perform work as an office             opinion and order states that small parts as-
helper, a mail clerk, and an assembler of small         sembly is one example of work that Denton
products is not supported by substantial
evidence. Light work requires a good deal of
walking and standing, but Denton asserts she               2
                                                             Under the assumption that the only job
cannot perform such work, because her knee
                                                        Denton can perform is a small parts assembler,
                                                        she posits that the Commissioner did not prove
                                                        there are jobs in the national economy in
   1
     The district court’s opinion extensively           significant numbers that she is able to perform.
details Denton’s medical history and alleged            Because substantial evidence supported the
limitations. Among other ailments, Denton states        ALJ’s conclusion that she could perform multiple
she suffered from knee pain, earaches, migraines,       jobs and not just the job of a small parts
and a bipolar disorder.                                 assembler, Denton’s argument is inapposite.

                                                    2
could perform, but the opinion does not say              These conclusions reflect consideration of
this is the only work she could perform.3                whether Denton could sustain employment.

   Denton complains that the ALJ committed                  Denton protests that the ALJ did not
legal error by not addressing whether she                properly evaluate the limitations imposed by
could sustain a job over time. Because her ill-          her mental illness in assessing her residual
nesses incapacitate her at various times, she            functional capacity. Yet, the ALJ found that
urges, she could not keep a job even if she ob-          Denton does not have debilitating mental
tained one.                                              health impairment. Her impairments are only
                                                         mild and were corrected through medication.
   Contrary to Denton’s position, the ALJ did            The ALJ did not need to assess the limitations
address her ability to sustain employment, thus          caused by Denton’s alleged mental health im-
applying the correct legal standard. The ALJ             pairment because the ALJ found no such im-
specifically found that Denton “could sustain            pairment existed.4
the physical demands of light work,” and the
ALJ noted that there was no evidence to es-                 Finally, Denton states that the ALJ failed to
tablish that Denton “would be absent over two            evaluate the credibility of Denton’s testimony
days a month or experience difficulties which            to the ALJ in light of other evidence. A
would further interfere with full-time work.”            review of the ALJ’s determination reveals
                                                         Denton’s position is meritless. The ALJ
                                                         applied the proper legal standard, noting that
   3
                                                         he must consider “the extent to which
       The opinion states:
                                                         [symptoms, including pain,] can reasonably be
                                                         accepted as consistent with objective medical
   Specifically, Plaintiff alleges that the ALJ
   failed to take her knee pain into account.            evidence . . . .” The ALJ also considered the
   However, the ALJ found that Plaintiff                 credibility of Denton’s testimony using “an
   suffered from severe knee pain within the             evaluation of the intensity, persistence, and
   meaning of the regulations. The court notes           limiting effects of that pain . . . .” The ALJ
   that the ALJ found that Plaintiff would be
   able to perform a significant range of light
                                                            4
   work, not all light work. The regulations                    See 20 C.F.R. § 416.945:
   state that light work would include those jobs
   that require “a good deal of walking or                  Your impairment(s), and any related
   standing.” However, by way of example, the               symptoms, such as pain, may cause physical
   ALJ found that Plaintiff would be capable of             and mental limitations that affect what you
   performing the job of small parts assembler.             can do in a work setting. Your residual
   Sparks, the vocational expert, testified that            functional capacity is the most you can still
   the [sic] half of the assembler jobs in Texas            do despite your limitations. We will assess
   would require mostly sitting. As such, the               your residual functional capacity based on all
   ALJ’s finding that Plaintiff could perform a             the relevant evidence in your case record.
   significant range of light work is supported by
   substantial evidence and Plaintiff’s argument         This regulation demands an assessment of
   fails.                                                residual functions only if the ALJ finds a
                                                         limitation. Without a limitation, there is no
(Emphasis added; internal citations omitted.)            assessment.

                                                     3
applied the proper legal standard to evaluate
Denton’s testimony.

  AFFIRMED.




                                                4